UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33244 POWERSHARES DB PRECIOUS METALS FUND (A Series of PowerShares DB Multi-Sector Commodity Trust) (Exact name of Registrant as specified in its charter) Delaware 87-0778065 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) c/o Invesco PowerShares Capital Management LLC 3500 Lacey Road, Suite 700
